Citation Nr: 1714819	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for spinal stenosis (lumbar spine disability).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1978 to December 1982, from December 1987 to February 1995, and from October 2004 to April 2006.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Atlanta, Georgia, which, in pertinent part, granted service connection for a lumbar spine disability (characterized as intervertebral disc syndrome under 38 C.F.R. § 4.71a (2016), Diagnostic Code 5243) and assigned an initial disability rating of 20 percent effective November 1, 2005.  In May 2008, the Veteran filed a Notice of Disagreement (NOD) as to the initial 20 percent disability rating assigned for the lumbar spine disability.  In an April 2009 rating decision, the RO granted a temporary total rating for convalescence following lower back surgery for the period from July 22, 2008 to October 1, 2008, and assigned a 20 percent disability rating from October 1, 2008.

In an August 2009 rating decision, the RO determined that the effective date for service connection for the lumbar spine disability was clearly and unmistakably erroneous, and assigned a corrected effective date of April 14, 2006 (the day following service separation).  The August 2009 rating decision also granted service connection for neuritis of the left lower extremity, secondary to the lumbar spine disability, and assigned a 20 percent initial disability rating from April 14, 2006.

In a September 2009 VA Form 9, the Veteran raised the issue of entitlement to a TDIU.  In a May 2013 decision, the Board remanded the issues of an initial disability rating in excess of 20 percent for the lumbar spine disability and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  In a December 2014 rating decision, the RO recharacterized the service-connected lumbar spine disability as spinal stenosis (38 C.F.R. § 4.71a (2016), Diagnostic Code 5238) and continued the 20 percent initial disability rating, and denied a TDIU.

In March 2016, the Board remanded the matter again to the AOJ for further development.  Unfortunately, for the reasons discussed below, the Board must once again remand the issues on appeal for additional development.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the AOJ.


REMAND

Lumbar Spine Disability Rating

The issue of higher initial rating for the lumbar spine disability is remanded for further VA examination.  Recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veteran Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In November 2015, the Veteran was provided with a VA examination for back conditions, the report for which has been associated with the record.  Upon review, the November 2015 VA examination report appears to be internally inconsistent as Section 3B indicates there was no additional loss of function or range of motion after repetitive-use testing, whereas Section 3C indicates that pain significantly limits functional ability with repeated use over a period of time.  Although the VA examiner noted the November 2015 VA examination was conducted during a flare-up, the VA examiner nonetheless did not measure the functional loss of the Veteran's thoracolumbar spine due to pain upon repetitive-use testing because "the [Veteran] indicate[d] that the degree of limitation varies and would therefore require resorting to mere speculation."  Further, it is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted during November 2015 VA examination.  As such, the Board is remanding this matter for further VA examination.

Entitlement to a TDIU

In the Board's May 2013 remand directives, the AOJ was directed to develop certain evidence with respect to entitlement to a TDIU.  On remand, the AOJ was to schedule the Veteran for a VA examination for the purposes of obtaining a medical opinion regarding whether the Veteran's service-connected disabilities prevent securing or maintaining substantially gainful employment at any time from April 14, 2006.

Although VA examinations were scheduled for February 2014 to evaluate all of the Veteran's service-connected disabilities in accordance with the Board's May 2013 decision, the record reflects that VA examinations were not actually conducted to evaluate the service-connected right shoulder impingement, patella femoral syndrome left, and right patella femoral syndrome.  As such, upon conclusion of the February 2014 VA examination, the VA examiner stated he was unable to provide an opinion as to how these service-connected disabilities would have affected the Veteran's employability during the time period in question.  The Board finds that the February 2014 VA examiner's opinion as to whether service-connected disabilities prevent the Veteran from securing or maintaining substantially gainful employment to be inadequate because the VA examiner did not evaluate all of the Veteran's service-connected disabilities and, therefore, was unable to provide the medical opinion requested in the Board's May 2013 remand directives.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given these deficiencies in the above-referenced VA opinion, the Board finds that new examinations for all of the Veteran's service-connected disabilities should be conducted to address the effects of such disabilities on the Veteran's employability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from July 2015.  

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from July 2015.

2.	Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

3.	Schedule the appropriate VA medical examinations to assist in determining the effects of the service-connected disabilities on the Veteran's employability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

For EACH of the Veteran's service-connected disabilities, the examiner is requested to provide the following:

a)	Document any reported education and work experience.

b)	Comment on the Veteran's ability to function in an occupational environment that is consistent with the reported work history.

c)	Describe the functional impairment caused solely by the service-connected disability.

4.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


